Citation Nr: 1420761	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-02 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1984 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In November 2012, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of that hearing is associated with the Veteran's virtual claims file.  

The Veteran also submitted additional evidence in December 2012, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service connection for tinnitus

In order to obtain service connection under 38 U.S.C.A. § 1131and 38 C.F.R. 
§ 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Here, the Veteran has submitted competent and credible evidence that he has a current disability - namely tinnitus.  Next, there is evidence of an in-service injury.  Specifically, the Veteran's DD 214 indicates that the Veteran's military occupational specialty (MOS) was a tactical aircraft maintenance specialist.  This level of noise exposure is considered highly probable.  In addition, the Veteran testified that he worked in close proximity to airplanes on a consistent basis with minimal hearing protection.  Accordingly, the Board accepts the Veteran's account of in service noise exposure.  

Relative to nexus, the Board finds that the evidence is at least in equipoise on whether the Veteran's tinnitus is related to his military service.  The Veteran was afforded a VA examination in May 2010 where the examiner opined that the Veteran's tinnitus is less likely as not caused by or a result of acoustic trauma during military service because the tinnitus began in 1990 - two years post-service - and the frequency of the tinnitus is not the type of tinnitus typically associated with acoustic trauma.  

In contrast, the Veteran submitted private medical records from R.T., audiologist at Sonus, hearing care professionals, who opined that the Veteran's tinnitus is more likely than not the result of acoustic trauma caused by constant exposure to jet engine noise and ancillary equipment for four years while on active duty.  R.T. noted that the Veteran reported humming, which started while on active duty and which is currently a constant humming noise.  

Further, the Veteran testified that post service, he noticed the tinnitus and has not had significant noise exposure since working with the aircraft in service.  He denied undergoing a hearing test upon separation because it was not required.  He denied any history of tinnitus in his family and stated that he originally did not seek treatment for it because he was told that there was no cure for it and that it was merely a "bothersome" disorder.  He reported that the tinnitus is constant, and it requires him to sleep with the television on at night in order to sleep without the distraction of the tinnitus.  

The Board finds that the opposing medical opinions are of equal probative value.  They were both offered by medical professionals.  They were based on the Veteran's service and medical history.  Although the May 2010 VA examiner opined against a finding that the Veteran's tinnitus is related to service, one of the reasons was due to the infrequency of the tinnitus.  However, the Veteran has since credibly testified that the tinnitus is constant.  The Veteran is competent to report his symptoms their frequency.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, the private audiologist noted the Veteran's service history and opined that the tinnitus is related to exposure to jet engine noise after noting the Veteran's in-service exposure.  

In considering the evidence of record, the Board finds that the medical and lay evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for tinnitus is granted.  
ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


